DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group V, as well as the species miR-7-1-3p, miRNA, CD4+ T cells, pri-miRNA, inflammatory, and rheumatoid arthritis in the reply filed on 11/20/20 is acknowledged.  The traversal is on the ground(s) that the groups share the special technical feature of contacting T cells with a miRNA.  This is not found persuasive because each of the methods have different steps and therefore separate and distinct search requirements.  The groups do not fall into any one of the categories permitted as set forth in the office action.  Treatment or diagnosis involve different steps and different search and examination considerations than alteration of T cell activation.
Upon further consideration, group VI has been rejoined because although it recites an additional step, both methods are directed to altering T cell activation by the same alterations in the same miRNAs.
For example, there is motivation in the art to increase the expression of miR-7-1-3p for the treatment of multiple sclerosis because Gandhi (Multiple Sclerosis Journal, 2015, 21(9), 1095-1103) teach that miR-7-1-3p is a multiple sclerosis marker and is downregulated.  Therefore, there is no special technical feature linking the inventions.  However, Gandhi does not teach a link between miR-7-1-3p expression and T cell activation.  
It is noted that the elected species are free of the prior art and the species have therefore been rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11, 14, 15, 17-19, 21, and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, 11/20/20.

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, parts (a)(ii) and (b)(ii), “miR-6860” has been inadvertently recited twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16, 20, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to “an inhibitor of miRNA or a mimic thereof” in claims 12 and 13, parts (a)(1) and (b)(1).  The claim language is not definite because there are different possible interpretations.  It is not clear whether the mimic is a mimic of the inhibitor or a mimic of the miRNA.  It is not clear whether the claim language intends “an inhibitor of miRNA; or a mimic of the inhibitor of miRNA” or “an inhibitor of miRNA; or a mimic of 
Recitation of “an inhibitor of a miRNA or a mimic of the miRNA inhibitor”, for example, would obviate this rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 16, 20, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to “an inhibitor of miRNA or a mimic thereof” in claims 12 and 13, parts (a)(1) and (b)(1).The specification does not adequately describe the structure 
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 


The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The instant claims encompass any type of agent that has the function of inhibiting any one of the instantly recited miRNAs or any agent that mimics the activity of the inhibitor.  The specification discloses that miRNA inhibitor mimics include a miRNA inhibitor that has the same sequences as the native or wild type miRNA, but has a modified backbone [0091].  Therefore, the specification discloses a single species of possible miRNA inhibitors or miRNA inhibitor mimics, sequence specific antagomirs that are complementary to the wild type miRNA sequence.  This single species is not representative of the entire possible genus of any agent that inhibits any of the recited miRNAs or any agent that mimics that agent.  The scope of the claims is not commensurate with the scope of the description.

Claim 13 recites a step of “activating T cells”, but does not set forth any method step required to achieve the activation.  Claim 14 recites different types of T cell activation, but again does not recite any specific method or method steps of achieving the T cell activation.  The specification does not adequately describe the specific steps required to achieve the recited outcome of activating T cells.  One would not be able to readily recognize which method steps are necessarily required to activate T cells.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for agents within the instant enormous genus that are inhibitory of the miRNA as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY H BOWMAN/Primary Examiner, Art Unit 1635